Title: To Thomas Jefferson from Antoine-Félix Wuibert, 1 November 1786
From: Wuibert, Antoine-Félix
To: Jefferson, Thomas



Monsieur
Philadelphie lr. 9bre. 1786.

Six Semaines après mon arrivée chez moi, J’ay Reçu, avec bien du plaisir, Vos deux Lettres de Mai et Juin derniers, dont il a plut à Votre Excellence m’honnorer. Dans la derniere etaient incluses quelqu’autres Lettres de ma famille de tout quoy Je Vous fais mes très Sincères remerciments.
Par Votre derniere Comme dans la prémiere, Je Reconnais que Vous avez bien Voulu avoir la Complaisance d’Intervenir; en mon nom, en Ce qui me Concerne en parts-de-prises, montant à la Somme de 2044.₶ argent de france, que Je ne peux, en Honneur! Considérer que Comme un acompte d’une plus forte part ou Somme et à raison du poste que J’occupais à bord du B. H. Richard pendant toute la Campagne de 1779, Sous Les yeux du Commodore P. Jones.
Depuis ma Lettre du Cap français à Votre Excellence, J’ai eté Instruit par mon Pere d’une Supercherie aussi malhonnête qu’injuste de la part d’un nommé Chamillard qui a touché la plus grande partie de mes parts-de-prises en Se donnant le titre de premier Commandant de Volontaires; Ce que J’avance ici, Monsieur, est un fait, découvert et reconnû par un des plus Honnetes Hommes de l’Univers, C’est Notre Digne Commodore. Il a Eu la Complaisance de protéger mes interets Vis-à-Vis du Commissaire, mais, le Sr. Clouët, ne Jugeant pas à propos de redresser l’Erreur à mon préjudice, l’a Laissé toujours Subsister: peu après Notre Commodore avertit Charitablement ma famille d’un procedé aussi detestable de la part de Ce Chamillard, qu’injuste de Celle du Sr. Clouët: de Sorte que Je regarde cette affaire Jusqu’aujourd’huy Comme très-imparfaite.
Sur L’avis du Commodore par la Lettre de mon pere, J’Eus l’Honneur d’Envoyer ma plainte en 2ta. [duplicata] à Mr. Le Maal. De Castries Les 4. et 8. mai dernier; jusqu’à présent J’ignore Si Ce ministre les a reçûes, Car Il y a plus d’Infidèles dans les Cours que dans Les provinces. Ma plainte est Sous deux Couverts, le premier J’ai Ecris “Pour Vous Seul Monseigneur” Le Second est directé Comme de Coutume. Je me Suis Servi de cette methode, parceque Les Commis ne Sont pas aussi Honnêtes que de raison et que Chamillard, pour Couvrir Son Escroquerie, peut S’Etre procuré quelque protecteur ou Protectrice dans les Bureaux. Si Cette plainte a Eu le bonheur de tomber entre Les mains du Marêchal, Je Compte Sur Sa Justice, Car Il a la reputation d’Etre très délicat  Sur le point d’Honneur: quoiqu’il en Soit, J’aimerais beaucoup mieux debattre pareille Cause ici, en Amérique! qu’en France, où Il faut un front-d’airain et une Langue-Dorée pour reussir dans tout Ce qu’on Entreprend généralement.
Permettez, Je Vous prie, Monsieur, de me reclamer de la Continuation de Vos bontées à mon Egard, au Cas que le Ministre de la Marine Daigne me rendre Justice. En Conséquence de quoy et reçevant ma Légitime part-de-prise, Je Serais au Comble de la Joye que Vous Voulussiez me l’Envoyer Comme Vous l’avez deja fait en partie. Puisse Votre Excellence mettre le Comble à Ses bontées, en prélevant et abandonnant à mon pere une Somme de 600.₶ Je Dis Six Cent Livres argent de france au dessus et en outre de Celle de 400.₶ qu’il a deja reçû; C’est tout Ceque Je peux faire actuellement, Je Verrai a mieux faire par la Suite. L’argent dur est très rare ici et J’en ai grand besoin pour faire [face aux] Circonstances imprévuës et fréquentes dans un pays où Il n’y a qu’un papier Courrant. Mon Pere injustement me fait des Reproches, Je ne puis qu’y faire, Je ne suis pas le maitre des Evenemens et des affaires: Je Serais au Comble de la Joye de pouvoir Vivre chez Lui, mais l’Expérience que J’ay aujourdhuy de la Morgue française et le Dégout que J’ay pour son Gouvernement, me faira Vivre pour toujours en Amérique: C’est un parti pris et dont Je m’applaudis tous Les Jours.
Depuis que le Comptrolleur-général de la Pennsylvanie a accepté mon Certifficat de paye de la guerre derniere, l’Interet annuel me mêt à meme de Vivre avec Satisfaction, et tel qu’un Homme Sage doit Vivre, Je Sçais me passer de beaucoup de choses depuis dix Ans. Actuellement Je me porte bien, à l’Exception de ma Jambe gauche qui est encore un peu Enflée, mais Cet Hiver y mettra bon ordre et J’Espere que Je reverray encore une fois les pays-indiens qui ont pour moi plus de Charmes que les grandes Villes du monde.
Daignez, Monsieur, Agréer Les Voeux les plus fervents que J’adresse au Ciel pour L’accomplissement général de Vos desirs et l’Heureuse Conservation de Votre Personne.
J’ay L’Honneur d’Etre avec un profound Respect Monsieur De Votre Excellence Le plus Humble & plus Obeissant Serviteur,

Colonel Wuibert, Cincinnatus

